     6:18-cv-00326-KEW Document 29 Filed in ED/OK on 10/08/20 Page 1 of 4



             IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

LISA A. HAMMOCK,                      )
                                      )
                  Plaintiff,          )
                                      )
v.                                    )   Case No. CIV-18-326-KEW
                                      )
COMMISSIONER OF THE SOCIAL            )
SECURITY ADMINISTRATION,              )
                                      )
                  Defendant.          )

                             OPINION AND ORDER

      This matter comes before the Court on Plaintiff’s Application

for Award of Attorney’s Fees Pursuant to the Equal Access to

Justice Act (Docket Entry #25). By Opinion and Order entered March

27, 2020, this Court reversed the decision of the Commissioner to

deny Claimant’s application for disability insurance benefits and

widow’s insurance benefits under Title II of the Social Security

Act and for supplemental security income under Title XVI of the

Social Security Act and remanded the case for further proceedings.

      In the Application, Claimant seeks attorney’s fees for 31.3

hours of time expended by her attorney at the stipulated fee rate

and 1.4 hours in paralegal time for a total request of $6,546.30

under the authority of the Equal Access to Justice Act (“EAJA”).

The Commissioner contests the award of EAJA fees, contending his

position in the underlying case was substantially justified.
      6:18-cv-00326-KEW Document 29 Filed in ED/OK on 10/08/20 Page 2 of 4



       EAJA provides that a prevailing party other than the United

States shall be awarded fees and costs unless the court finds the

position of the United States was substantially justified or that

special     circumstances       make       an   award     unjust.       28   U.S.C.      §

2412(d)(1)(A).       With    respect       to   EAJA     applications        in    Social

Security cases, Defendant has the burden of showing that his

position was substantially justified. Hadden v. Bowen, 851 F.2d

1266, 1267 (10th Cir. 1988). Defendant must prove that, even if

his position is incorrect, his case had a reasonable basis in law

and in fact. Id. To establish substantial justification, Defendant

must show that there is a genuine dispute and that reasonable

people could differ concerning the propriety of a particular agency

action.     Pierce    v.    Underwood,      487   U.S.    552,    565    (1987).      The

government’s “position can be justified even though it is not

correct . . . and it can be substantially (i.e., for the most part)

justified if a reasonable person could think it correct                            . . .”

Id. at 566 n.2.

       Clearly,      Claimant    constituted       the        prevailing     party      in

accordance with this Court’s decision. The Commissioner contends

the    ALJ’s   evaluation       of   the    opinion      of    Claimant’s         treating

physician Dr. Victoria Pardue was substantially justified because

“a reasonable person could agree” with the weight afforded the

                                            2
   6:18-cv-00326-KEW Document 29 Filed in ED/OK on 10/08/20 Page 3 of 4



opinion by the ALJ, and the record as a whole provided support for

the ALJ’s evaluation of the opinion. As stated in this Court’s

Opinion and Order, the ALJ assigned “partial” weight to Dr.

Pardue’s   opinions   and   determined   her   limitations    were   “more

restrictive” than what was supported by the objective medical

evidence in the treatment records. However, the ALJ failed to

identify the inconsistencies between Dr. Pardue’s opinions and the

evidence of record and failed to discuss which of Dr. Pardue’s

opinions were given some weight and which portions were given

little if any weight. Even if there is evidence in the record

supporting the ALJ’s consideration of Dr. Pardue’s opinions, the

ALJ must follow the legal standards to properly consider a treating

physician’s opinion, and this Court will not perform a post hoc

analysis of the evidence to support the ALJ’s determination. Thus,

this Court cannot conclude that the ALJ’s position in this regard

is substantially justified.

     Claimant also filed a Supplemental Application for payment of

attorney’s fees associated with the preparation of a reply to the

original Application and the Supplemental Application. Claimant

requests compensation for an additional 5.2 hours of legal work

($1,066.00) for a total modified request of $7,612.30. Since the

Defendant did not object to the reasonableness of the supplemental

                                    3
   6:18-cv-00326-KEW Document 29 Filed in ED/OK on 10/08/20 Page 4 of 4



fee request, the additional fees will be awarded.

     IT IS THEREFORE ORDERED that Plaintiff’s Application for

Award of Attorney’s Fees Pursuant to the Equal Access to Justice

Act (Docket Entry #25) and Plaintiff’s Supplemental Application

for Award of Attorney’s Fees (Docket Entry #28) are hereby GRANTED

and that the Government be ordered to pay Claimant’s attorney’s

fees in the total amount of $7,612.30.

     In accordance with the ruling of the Tenth Circuit Court of

Appeals, the award shall be made to Claimant as the prevailing

party and not directly to Claimant’s counsel. Manning v. Astrue,

510 F.3d 1246, 1255 (10th Cir. 2007); 28 U.S.C. § 2412(b). In

addition,   should   Claimant’s     counsel    ultimately    be   awarded

attorney’s fees pursuant to 42 U.S.C. § 406(b)(1), counsel shall

refund the smaller amount to Claimant. Weakley v. Bowen, 803 F.2d

575, 580 (10th Cir. 1986).

     IT IS SO ORDERED this 8th day of October, 2020.




                                  ______________________________
                                  KIMBERLY E. WEST
                                  UNITED STATES MAGISTRATE JUDGE




                                    4
